DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-22, 24-28, and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 16 is the airbag modules configured to be arranged on specified components of a convertible vehicle, and wherein the first airbag is fastened to plural positions of the A-pillar, in combination with other features of claim 16;
the allowable subject matter of claim 27 is the airbag modules configured to be arranged on specified components of a convertible vehicle, and wherein the first airbag in the inflated condition has a larger width in a portion close to a vehicle front end, when viewed in a vehicle transverse direction, than in a portion distant from the vehicle front end, in combination with other features of claim 27;
the allowable subject matter of claim 28 is the airbag modules configured to be arranged on specified components of a convertible vehicle, and wherein the first airbag in the inflated condition has plural gas-filled chambers which in a vehicle longitudinal direction are successively arranged at least in portions, in combination with other features of claim 28;
the allowable subject matter of claim 30 is the airbag modules configured to be arranged on specified components of a convertible vehicle, and wherein the first airbag is completely accommodated in an A-pillar lining, in combination with other features of claim 30.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616